Appellate Case: 21-1214      Document: 010110671730          Date Filed: 04/15/2022      Page: 1
                                                                                        FILED
                                                                            United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                              Tenth Circuit

                              FOR THE TENTH CIRCUIT                                 April 15, 2022
                          _________________________________
                                                                               Christopher M. Wolpert
                                                                                   Clerk of Court
  RAYMOND CANO,

        Petitioner - Appellant,

  v.                                                              No. 21-1214
                                                        (D.C. No. 1:20-CV-00257-DDD)
  DEAN WILLIAMS, Executive Director,                               (D. Colo.)
  C.D.O.C.; THE ATTORNEY GENERAL
  OF THE STATE OF COLORADO,

        Respondents - Appellees.
                       _________________________________

             ORDER DENYING CERTIFICATE OF APPEALABILITY*
                    _________________________________

 Before HARTZ, KELLY, and McHUGH, Circuit Judges.
                   _________________________________

        Raymond Cano, a Colorado state inmate proceeding pro se, seeks a certificate of

 appealability to challenge the district court’s denial of his application for relief under 28

 U.S.C. § 2254. See 28 U.S.C. § 2253(c)(1)(A) (requiring COA to appeal final order in a

 habeas proceeding in which the detention complained of arises out of process issued by a

 state court). We deny Mr. Cano’s application for a COA and dismiss this matter.




        *
          This order is not binding precedent except under the doctrines of law of the case,
 res judicata, and collateral estoppel. It may be cited, however, for its persuasive value
 consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1214       Document: 010110671730           Date Filed: 04/15/2022      Page: 2



        I.      BACKGROUND

        Mr. Cano was convicted by a jury on one count of first-degree murder for a gang-

 related stabbing and sentenced to life in prison without the possibility of parole. In 2000

 Mr. Cano’s conviction was affirmed on direct appeal by the Colorado Court of Appeals.

 The Colorado Supreme Court denied his petition for writ of certiorari. Mr. Cano sought

 state postconviction relief based on several claims of ineffective assistance of counsel,

 including that trial counsel was operating under a conflict of interest arising from

 simultaneous representation of a potential witness. His case reached the Colorado

 Supreme Court, which remanded for further consideration of Mr. Cano’s conflict-of

 interest claim. On remand the trial court denied relief, the Colorado Court of Appeals

 affirmed in 2018, and the Colorado Supreme Court denied review. Mr. Cano then filed

 the present application under § 2254 with the United States District Court for the District

 of Colorado, which denied relief and declined to issue a COA.

        In his application to this court for a COA, Mr. Cano seeks review of four claims:

 (1) violations of his Sixth Amendment right to confrontation; (2) ineffective assistance of

 counsel, including his conflict-of-interest claim; (3) a violation of his right to a fair trial

 by the trial court’s refusal to grant a continuance shortly before trial; and (4) a violation

 of his right to a fair trial by prosecutorial misconduct in closing argument.

        II.     ANALYSIS

        A COA will issue “only if the applicant has made a substantial showing of the

 denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). This standard requires “a

 demonstration that . . . includes showing that reasonable jurists could debate whether (or,

                                                 2
Appellate Case: 21-1214      Document: 010110671730         Date Filed: 04/15/2022         Page: 3



 for that matter, agree that) the petition should have been resolved in a different manner or

 that the issues presented were adequate to deserve encouragement to proceed further.”

 Slack v. McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other

 words, the applicant must show that the district court’s resolution of the constitutional

 claim was either “debatable or wrong.” Id.

        The Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA) provides

 that when a claim has been adjudicated on the merits in a state court, a federal court can

 grant habeas relief only if the applicant establishes that the state-court decision was

 “contrary to, or involved an unreasonable application of, clearly established Federal law,

 as determined by the Supreme Court of the United States,” or “was based on an

 unreasonable determination of the facts in light of the evidence presented in the State

 court proceeding.” 28 U.S.C. § 2254(d)(1), (2). As we have explained:

        Under the “contrary to” clause, we grant relief only if the state court arrives
        at a conclusion opposite to that reached by the Supreme Court on a question
        of law or if the state court decides a case differently than the Court has on a
        set of materially indistinguishable facts.

 Gipson v. Jordan, 376 F.3d 1193, 1196 (10th Cir. 2004) (brackets and internal quotation

 marks omitted). Relief is provided under the “unreasonable application” clause “only if

 the state court identifies the correct governing legal principle from the Supreme Court’s

 decisions but unreasonably applies that principle to the facts of the prisoner’s case.” Id.

 (brackets and internal quotation marks omitted). Thus, a federal court may not issue a

 habeas writ simply because it concludes in its independent judgment that the relevant

 state-court decision applied clearly established federal law erroneously or incorrectly. See


                                               3
Appellate Case: 21-1214      Document: 010110671730         Date Filed: 04/15/2022        Page: 4



 id. Rather, “[i]n order for a state court’s decision to be an unreasonable application of this

 Court’s case law, the ruling must be objectively unreasonable, not merely wrong; even

 clear error will not suffice.” Virginia v. LeBlanc, 137 S. Ct. 1726, 1728 (2017) (per

 curiam) (internal quotation marks omitted). To prevail, “a litigant must show that the

 state court’s ruling was so lacking in justification that there was an error well understood

 and comprehended in existing law beyond any possibility for fairminded disagreement.”

 Id. (ellipsis and internal quotation marks omitted).

        In addition, AEDPA establishes a deferential standard of review for state-court

 factual findings. “AEDPA . . . mandates that state court factual findings are

 presumptively correct and may be rebutted only by ‘clear and convincing evidence.’”

 Saiz v. Ortiz, 392 F.3d 1166, 1175 (10th Cir. 2004) (quoting 28 U.S.C. § 2254(e)(1)).

 Further, the Supreme Court has held that review under § 2254(d)(1), just as under

 § 2254(d)(2), “is limited to the record that was before the state court that adjudicated the

 claim on the merits.” Cullen v. Pinholster, 563 U.S. 170, 181 (2011); see id. at 185 n.7.

        Often overlooked is that the applicant must also show that he is being held “in

 custody in violation of the Constitution or laws or treaties of the United States.” 28

 U.S.C. § 2254(a). This is a separate requirement for relief. See Mitchell v. Superintendent

 Dallas SCI, 902 F.3d 156, 163 (3d Cir. 2018). Thus, an application for relief under

 § 2254 may be granted only “to state prisoners who currently are being held in violation

 of an existing constitutional right, not to inmates who at one point might have been able

 to show that under a since-overruled Supreme Court or lower court precedent they would

 have been entitled to relief.” Id. (brackets and internal quotation marks omitted).

                                               4
Appellate Case: 21-1214     Document: 010110671730          Date Filed: 04/15/2022     Page: 5



        We deny Mr. Cano’s request for a COA as reasonable jurists could not debate that

 denial of relief was proper.

               A.     Confrontation Clause

        We first address Mr. Cano’s claim that various statements presented at his trial

 violated the Confrontation Clause. We conclude that the district court’s determination

 that there was no violation of the Confrontation Clause under current law is not

 debatable.1 Several components of his claim can be disposed of summarily. First, defense

 objections were sustained with respect to several challenged statements. “The assumption

 that jurors are able to follow the court’s instructions fully applies when rights guaranteed

 by the Confrontation Clause are at issue.” Tennessee v. Street, 471 U.S. 409, 415 n.6

 (1985). Thus, there was no evidence of those statements for the jury to consider. Second,

 one statement was made by Mr. Cano himself, but the Confrontation Clause imposes no

 restriction on the use of a defendant’s own statements. See United States v. Brinson, 772

 F.3d 1314, 1320–21 (10th Cir. 2014). Third, Mr. Cano challenges testimony regarding


        1
          After the Colorado Court of Appeals adjudicated Mr. Cano’s Confrontation
 Clause claim in 2000, the United States Supreme Court decided Crawford v. Washington,
 541 U.S. 36 (2004). In Crawford the Court overruled Ohio v. Roberts, 448 U.S. 56
 (1980), which had interpreted the Confrontation Clause to “permit the admission of out-
 of-court statements by an unavailable witness, so long as the statements bore adequate
 indicia of reliability.” Ohio v. Clark, 576 U.S. 237, 243 (2015) (internal quotation marks
 omitted). Under Crawford the Confrontation Clause analysis is directed at testimonial
 hearsay, the admissibility of which does not depend on rules of evidence or “amorphous
 notions of ‘reliability.’” Crawford, 541 U.S. at 61. The Confrontation Clause “prohibits
 the introduction of testimonial statements by a nontestifying witness, unless the witness is
 ‘unavailable to testify, and the defendant had had a prior opportunity for cross-
 examination.’” Clark, 576 U.S. at 243 (quoting Crawford, 541 U.S. at 54). Relying upon
 28 U.S.C. § 2254(a), the district court applied current law—the Crawford framework—to
 the statements challenged by Mr. Cano.
                                              5
Appellate Case: 21-1214     Document: 010110671730          Date Filed: 04/15/2022        Page: 6



 the victim’s reaction to a phone call before the stabbing. But “[t]he Confrontation Clause

 applies only to testimonial hearsay, which typically involves a solemn declaration or

 affirmation . . . that a reasonable person in the position of the declarant would objectively

 foresee . . . might be used in the investigation or prosecution of a crime.” United States v.

 Otuonye, 995 F.3d 1191, 1206 (10th Cir. 2021) (citation and internal quotation marks

 omitted). Thus, the challenged testimony was not testimonial hearsay and therefore raises

 no Confrontation Clause issue.

        There remains Mr. Cano’s challenge to testimony by two law-enforcement officers

 relating to another possible suspect, Victor Magana. One detective testified during

 redirect examination that he had been told by Mr. Magana’s cousin that Mr. Magana was

 living in Los Angeles. The detective had just acknowledged on cross-examination that

 Mr. Magana was the person whom the victim’s girlfriend identified in an initial photo

 array as looking most like the person who stabbed the victim—though notably the array

 did not include Mr. Cano. Another detective testified about receiving information from

 California law-enforcement agencies. The trial court prohibited the detective from

 testifying that Mr. Magana was in California or Mexico at the time of the murder because

 that testimony would be based on hearsay. But the court did allow the detective to testify

 about his own actions taken in reliance on information he received, and the detective

 testified that after receiving the California information he thought it unnecessary to

 conduct further investigation regarding Mr. Magana.

        The district court ruled that there was no Confrontation Clause violation because

 the challenged testimony was not hearsay, since it was not offered for the truth of the

                                               6
Appellate Case: 21-1214      Document: 010110671730          Date Filed: 04/15/2022     Page: 7



 implicit assertion that Mr. Magana “had an alibi for the crime.” R., Vol. 1 at 498; see

 Crawford v. Washington, 541 U.S. 36, 59 n.7 (2004) (“The [Confrontation] Clause . . .

 does not bar the use of testimonial statements for purposes other than establishing the

 truth of the matter asserted.”); United States v. Edwards, 782 F.3d 554, 560 (10th Cir.

 2015) (“The [Confrontation] Clause does not bar the use of statements (even testimonial

 statements) that are not hearsay, i.e., that are offered for purposes other than establishing

 the truth of the matter asserted.”). Rather, the statements were offered to explain why the

 detectives chose not to pursue Mr. Magana as a suspect.2 See United States v. Freeman,

 816 F.2d 558, 563 (10th Cir. 1987) (“[O]ut of court statements are not hearsay when

 offered for the limited purpose of explaining why a Government investigation was

 undertaken.”). No reasonable jurist could disagree with the district court’s denying relief

 to Mr. Cano on his Confrontation Clause claim.

               B.     Ineffective Assistance of Counsel

        Mr. Cano asserts that trial counsel was ineffective in (1) failing to conduct

 adequate investigations to discover certain alibi witnesses; (2) not calling defense

 witnesses who would have testified that the prosecution witnesses’ testimony was

 fabricated; (3) not obtaining gang and toxicology experts and not communicating



        2
          We note that the state court rejected this claim on the same basis: “testimony by
 both detectives was admissible as non-hearsay foundation testimony to explain actions
 taken by the detectives in their investigation of [Mr. Magana] as an alternate suspect.” R.,
 Vol. 1 at 171. Thus, the district court’s denying relief on this claim was also required by
 28 U.S.C. § 2254(d)(1), as no reasonable jurist could find that the state court’s decision
 “was contrary to, or involved an unreasonable application of, clearly established Federal
 law, as determined by the Supreme Court.”
                                               7
Appellate Case: 21-1214      Document: 010110671730          Date Filed: 04/15/2022       Page: 8



 effectively with Mr. Cano; and (4) laboring under a conflict of interest through multiple

 representation.3

        A defendant claiming ineffective assistance of counsel must show both deficient

 performance and prejudice: “that counsel’s representation fell below an objective

 standard of reasonableness” and “that there is a reasonable probability that, but for

 counsel’s unprofessional errors, the result of the proceeding would have been different.”

 Strickland v. Washington, 466 U.S. 668, 688, 694 (1984). It is unnecessary to address the

 performance prong if the defendant makes an insufficient showing of prejudice. See id. at

 697. There is no debating the district court’s conclusion that Mr. Cano was not entitled to

 relief on his first three ineffective-assistance claims. Even if counsel was deficient

 regarding these matters, there is nothing in the state-court record showing that Mr. Cano

 was prejudiced thereby. The district court could not speculate about the possibility that

 unnamed witnesses might have provided an alibi4 or impeached a prosecution witness,5


        3
         He also claims that trial counsel coerced him into waiving his preliminary
 hearing. But in the district-court proceedings, Mr. Cano withdrew this claim and
 therefore the court properly declined to examine it.
        4
          Mr. Cano asserts that his “sister was with him when the stabbing occurred,
 proving that he was not even at the party when the victim was killed.” Aplt. Br. at 12. But
 his sister was not identified as an alibi witness in the state-court postconviction
 proceedings.
        5
          In his brief in support of his petition for state postconviction relief, Mr. Cano did
 name several witnesses who were not called to testify and who were purportedly at the
 house where the stabbing occurred. He argued that these witnesses could have impeached
 the testimony of Esmeralda Limas, a prosecution witness who testified that she was alone
 in a bathroom near the time of the stabbing, was walking out when she heard screaming,
 and saw Mr. Cano holding a knife shortly thereafter. Mr. Cano alleged that three of these
 witnesses claimed to have been in the bathroom when the stabbing occurred and a fourth
 said that she was in the basement with Ms. Limas at the time of the stabbing. Mr. Cano
                                               8
Appellate Case: 21-1214      Document: 010110671730          Date Filed: 04/15/2022      Page: 9



 that an expert would have provided favorable testimony, or that better communication

 with Mr. Cano would have led to a different outcome.

        As for the conflict-of-interest claim, Mr. Cano complains that his public defender

 labored under a conflict because the public defender’s office simultaneously represented

 Sergio Aguilar,6 who was present at the party where the stabbing occurred, and that his

 attorney “did not investigate or even submit that Sergio Aguilar was an alternate

 suspect.” Aplt. Br. at 13. In arguing that there was a Sixth Amendment violation, Mr.

 Cano has relied upon Cuyler v. Sullivan, 446 U.S. 335 (1980), which requires him to

 “demonstrate that an actual conflict of interest adversely affected his lawyer’s

 performance.” Id. at 348. The Colorado Court of Appeals rejected Mr. Cano’s claim on

 the ground that there was no adverse effect on his lawyer’s performance, ruling that Mr.

 Cano’s alternate-suspect theory could not have been presented to the jury under



 did not identify these specific witnesses in the district court or in his brief to this court—
 nor has he presented any meaningful argument on this issue—but he would be unable to
 make an adequate showing of prejudice in any event. Defense counsel elicited on cross-
 examination that Ms. Limas’s testimony at trial contradicted what she reported on the
 night of the stabbing: Ms. Limas told a police officer that she was in the basement when
 she heard screaming and she said nothing to the officer about seeing a man holding a
 knife. Moreover, the material portion of Ms. Limas’s testimony—that she saw Mr. Cano
 holding a knife in the kitchen after the stabbing—would not have been contradicted by
 testimony from other witnesses that she was not in the bathroom at the time of the
 stabbing.
        6
          The Colorado Court of Appeals described the conflict as follows: “Aguilar was
 arrested for a different matter five days before [Mr.] Cano’s trial, and the public defender
 entered an appearance for [Mr.] Aguilar on the second day of [Mr.] Cano’s trial. Thus, as
 the postconviction court pointed out, the overlap in representation was de minimis.” R.,
 Vol. 1 at 359. It also found that Mr. Cano’s attorney “remained unaware until after [Mr.]
 Cano’s trial had concluded that a public defender from the [same] office had entered an
 appearance on behalf of [Mr.] Aguilar in the unrelated case.” Id. at 353.
                                                9
Appellate Case: 21-1214      Document: 010110671730         Date Filed: 04/15/2022      Page: 10



  Colorado’s rules of evidence because he “failed to establish a nonspeculative connection

  between [Mr. Aguilar] and the crime charged.” Id. at 365; see People v. Elmarr, 351 P.3d

  431, 439 (Colo. 2015). The state court found that there was no “evidence of some direct

  act connecting [Mr.] Aguilar to the crime.” R., Vol. 1 at 367.

         No reasonable jurist could disagree with the federal district court’s determination

  that Mr. Cano is not entitled to relief on his conflict-of-interest claim, as “Mr. Cano

  fail[ed] to demonstrate [that] the state court’s rejection of his adverse effect arguments

  ‘was so lacking in justification that there was an error well understood and comprehended

  in existing law beyond any possibility for fairminded disagreement.’” Id. at 517 (quoting

  Harrington v. Richter, 562 U.S. 86, 103 (2011)).

                C.     Denial of Continuance

         Mr. Cano claims that he was denied a fair trial and effective assistance of counsel

  because the trial court denied defense counsel a continuance that she requested the Friday

  before trial. The main grounds for the continuance were that (1) the prosecution had

  provided late and incomplete information about the criminal histories of several

  prosecution witnesses and (2) testing had not yet been completed on knives from the

  crime scene. With respect to the criminal-history disclosures, the state court found no

  material prejudice given that the witnesses’ histories were elicited through trial

  testimony. As for the testing on the knives, the state court noted that the knives contained

  no fingerprints or blood that could exculpate Mr. Cano; at most, if one of the knives

  found at the crime scene was identified as the likely weapon, that evidence could have

  been used to impeach witnesses who testified about the characteristics of the knife and its

                                               10
Appellate Case: 21-1214       Document: 010110671730           Date Filed: 04/15/2022       Page: 11



  disposal. Moreover, the state court found that the prosecution had not committed any

  intentional discovery violations and that the prosecution was reasonably concerned that a

  delay in trial would cause it to lose witnesses since some of the gang-member witnesses

  had expressed a desire to move elsewhere.

         The federal district court denied relief on this claim, noting the broad discretion

  invested in trial courts with respect to continuances and determining that Mr. Cano had

  not demonstrated that the state court’s ruling “‘was so lacking in justification that there

  was an error well understood and comprehended in existing law beyond any possibility

  for fairminded disagreement.’” Id. at 492 (quoting Richter, 562 U.S. at 103). No

  reasonable jurist could disagree with the district court’s disposition of this claim.

                 D.     Prosecutorial Misconduct

         Finally, Mr. Cano argues that he was denied a fair trial by the prosecutor’s

  improper closing argument. The only comment that was objected to at trial was the

  prosecutor’s statement in his rebuttal argument that defense counsel “says the real killer

  is either out there or on the stand but it isn’t her client. The real killer is out there. Have

  you heard any evidence he is out there[?]” Id. at 499–500 (internal quotation marks

  omitted). The trial court did not sustain the objection but it did remind the jury that this

  was merely argument and that it was bound to follow the court’s instructions. Defense

  counsel did not object to the remaining three statements that Mr. Cano challenges: (1) a

  statement that “it is uncontroverted who did the stabbing”; (2) a comment that although

  the victim’s girlfriend may have provided inconsistent descriptions of the assailant’s

  clothing to the police, she was “not lying” and was “trying to assist the police officer in

                                                 11
Appellate Case: 21-1214       Document: 010110671730         Date Filed: 04/15/2022       Page: 12



  the investigation that has happened within minutes of seeing someone she loved very

  much just savagely killed in front of her”; and (3) responding to defense counsel’s

  argument that police had failed to investigate other individuals as suspects, the prosecutor

  noted that one such individual had tried to provide medical assistance to the victim and

  then asked the jury whether that was “the act of someone who was involved in this

  bizarre conspiracy that the defense is hoping that you buy?” Id. at 174–75 (internal

  quotation marks omitted).

         The district court denied relief on this claim, ruling that the state court did not

  unreasonably apply the standard set forth in Darden v. Wainwright, 477 U.S. 168 (1986),

  which states that the relevant inquiry is “whether the prosecutors’ comments so infected

  the trial with unfairness as to make the resulting conviction a denial of due process.” Id.

  at 181 (internal quotation marks omitted). The district court noted that the trial court

  properly instructed the jury that Mr. Cano was presumed innocent, the prosecution bore

  the burden of proof, and no inference could be drawn from Mr. Cano’s silence. The

  district court also considered that the trial court provided a cautionary instruction after the

  first statement (the one to which a defense objection was made) and that defense counsel

  did not object to the other statements. We conclude that reasonable jurists could not

  debate the correctness of the district court’s ruling.




                                                12
Appellate Case: 21-1214   Document: 010110671730         Date Filed: 04/15/2022   Page: 13



        III.   CONCLUSION

        We DENY Mr. Cano’s application for a COA, DENY his motion to proceed in

  forma pauperis, and DISMISS this matter.


                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                             13